       Case 1:19-cv-11310-PGG Document 15 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RENAISSANCE HEALTH, LLC, and
 ROBERT WRIGHT,

                         Plaintiffs,
                                                                 ORDER
           - against -
                                                           19 Civ. 11310 (PGG)
GERASIMOS PETRATOS, MD, PERIS
BRODSKY, CT, HITEKS SOLUTIONS,
INC., MARTY COYNE, MD,

                         Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

            The conference currently scheduled for July 9, 2020 is adjourned sine die.

Dated: New York, New York
       July 8, 2020
